                  IN THE UNITED STATES DISTRICT COURT
                    SOUTHERHN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION




THE UNITED STATES OF AMERICA                 CASE NO. 4:18CR00267-1


             V.



OSCAR CRUZ,
Defendant.




                                      ORDER


     Having read and reviewed Counsel's Molion, It Is Hereby Ordered and Adjudged

that Counsel's motion be GRANTED and that he be permitted to file his voucher for

Interim payment/compensation in the above captioned case.




                                               Honorable William T. Moore, Jr.
                                               U.S. District Judge,
                                               Southern District of Georgia


Order Prepared by:
Amit Navare
Counsel for the Defendant
GA Bar No.: 535777

210E. 3P' St.
Savannah, GA 31401
(912)238-2881                                           U. S. DISTRICT COUr
                                                        Southern District of Gm
                                                             Filed In Office
                                                                    ^         M,


                                                              Deputy Clerk
